Citation Nr: 1525567	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the right foot.

2.  Entitlement to an increased disability rating in excess of 10 percent for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1994 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination of his feet was in October 2007.  The examination noted pain with walking and standing but not at rest.  The examiner noted that the Veteran's gait was normal.  

The statements and testimony of the Veteran indicate that his plantar fasciitis may have worsened since the October 2007 examination.  In the substantive appeal received in October 2010, the Veteran reported that he experiences severe pain every day while walking, standing and at rest.  At the Board hearing, the Veteran testified that his gait is pronounced.  He testified that the flexibility of his feet has changed and that his balance is bad.  

In light of the Veteran's assertions of an increase in the severity of his foot disabilities, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, as the most recent VA treatment records in evidence are dated in June 2012, the RO/AMC should obtain any outstanding VA treatment records and associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected foot disabilities since June 2012 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims folder.   

2.  Schedule the Veteran for a VA examination for the purpose of determining the current severity of bilateral plantar fasciitis.  All indicated tests and studies, including x-rays, should be performed.  The examiner should identify all symptomatology associated with the Veteran's bilateral plantar fasciitis.  The examiner should address the following questions:

a)  The examiner should indicate whether the Veteran's plantar fasciitis is manifested by acquired flatfoot.  

If flatfoot of either foot is present, the examiner should indicate whether it is severe or pronounced.  

b)  The examiner should indicate whether the Veteran's plantar fasciitis is associated with weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe or malunion of the tarsal or metatarsal bones. 

c)  The examiner should also indicate whether plantar fasciitis results in moderate, moderately severe or severe overall impairment of the feet. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




